 

Case 1:13-cr-00317-GBD Document 72 Filed 2/03 : eae Tet

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee xX
UNITED STATES OF AMERICA, :
-against- :
; ORDER

EMMANUEL ALCINDOR, :

13 Crim. 317 (GBD)
Defendant. :
sew em ew ee ee ee ee ew ee xX

GEORGE B. DANIELS, United States District Judge:

The violation of supervised release sentencing is adjourned form February 2, 2021 to
February 9, 2021 at 11:00 am.

The Clerk of Court is directed to close the letter motions at ECF Nos. 67 and 71.
Dated: New York, New York

February 3, 2021
SO ORDERED.

Praca, & Dank

GEPRS . DANIELS
ed States District Judge

 

 

 
